            Case 2:21-cv-00050-SPL Document 19-1 Filed 01/22/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                        THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
 7                                PHOENIX DIVISION

 8
      Apache Stronghold,                            CIVIL NO. 2:21-cv-00050-SPL
 9
                  Plaintiffs,                       [PROPOSED] ORDER
10    v.

11    United States of America, et al.,

12                Defendants.

13
           This matter comes before the Court on Defendants’ Unopposed Nunc Pro Tunc
14
     Motion for Leave to File an Overlength Brief. The Court having considered the Motion,
15 grants the Motion. Defendants Response in Opposition to Plaintiffs’ Motion for a

16 Preliminary Injunction, ECF No. 18, is accepted as filed.

17

18

19

20

21

22
